DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a bank of ultraviolet lamps or a furnace” in line 9. It is unclear whether this is the same furnace recited in line 5 or if this is an additional furnace.
Claim 15 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a copper metal coating”. It is unclear whether the copper metal coating occurs in the second furnace or by a second coating means.
Claim 16 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a gold metal coating”.  It is unclear whether the gold metal coating occurs in the second furnace or by a second coating means.
Claim 17 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a silver metal coating”. It is unclear whether the silver metal coating occurs in the second furnace or by a second coating means.  
Claim 18 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a nickel metal coating”.  It is unclear whether the nickel metal coating occurs in the second furnace or by a second coating means.
Claim 19 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a tin metal coating”. It is unclear whether the tin metal coating occurs in the second furnace or by a second coating means.  
Claim 20 recites “wherein said wherein said fiber coated with a conductive polymer protective coating is inserted into said second furnace resulting in said fiber coated with a conductive polymer protective coating being coated with a chromium metal coating”. It is unclear whether the chromium metal coating occurs in the second furnace or by a second coating means.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (CN 107082582) in view of ABBOTT III et al. (US 5,947,837).
Chen teaches an optical fiber coated with a conductive polymer layer (abstract). Chen is silent to the coating method.
Abbott teaches a method of making a coated optical fiber, comprising providing a starting preform glass (10), using a fiber draw tower for drawing said starting preform glass into a fiber (10). Abbott teaches that the glass preform is heated until it is molten to draw the preform into a fiber (col. 3 lines 16-17). One of ordinary skill in the art would inherently understand that this step includes the use of a furnace to heat the preform to the point that it is molten. Abbott teaches drawing said fiber through a coating die (see figure 1) containing a coating material, and drawing the coated fiber through a furnace (16) wherein said fiber is drawn into said furnace and polymerized or consolidated by said furnace and results in said fiber being coated with a polymer protective coating (abstract).
It would have been obvious to one of ordinary skill in the art to use the coating method Abbott to make the conductive polymer coated optical fibers of Chen because Abbott teaches that this method is a common method for applying a coating to an optical fiber (col. 1 lines 13-30).
Allowable Subject Matter
Claim 1 is allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Closest prior art documents are Abbott (US 5,974,837), Kruishoop (US 4,609), Tanaka (JP 2003-295010) and Noriaki (JP 07-309640).
Although the prior art documents teach apparatuses for making coated optical fibers, the prior art documents do not teach or suggest a coating die with a liquid suspension of a conductive polymer within the coating die and an electroplating chamber.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 16-17 that Abbott does not teach a first and second furnace, however, Abbott teaches that the glass preform is heated until it is molten to draw the preform into a fiber (col. 3 lines 16-17). One of ordinary skill in the art would inherently understand that this step includes the use of a furnace to heat the preform to the point that it is molten and reads on the claimed first furnace. Therefore curing means 16 of Abbott reads on the claimed second furnace because it would have been inherent to one of ordinary skill in the art that curing means reads on a furnace.
Applicant argues on page 16 that Abbott does not teach or suggest a conductive polymer coated on the glass fiber, however the claim has now been rejected in view of Chen to teach this new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741